The opinion of the court was delivered by
Fenner, J.
The defendant, Wiley Stanley, was indicted on the-charge that he did “feloniously, with a dangerous weapon, namely,, a shot gun, and with intent to kill, inflict a wound lest than mayhem upon one Broaden,’.’ etc., under Section 794, Revised Statutes, which reads: “Whoever shall, with a dangerous weapon, or intent to kill, inflict a wound less than mayhem upon another person, shall, on conviction,” etc. He was found “guilty of inflicting a wound less, than mayhem with a dangerous weapon.”
He filed a motion in arrest of judgment on two grounds, viz: first, that the indictment charges two sep rate and distinct offences in one and the same count; second, that the verdict is not responsive to-the charge in the indictment.
The first ground is conclusively disposed of by our decision in State vs. Richards, 33 An. 1294, where a like objection urged on the same ground against the indictment similarly drawn under the same section of the Revised Statutes was overruled by us.
The second ground has no merit. The verdict is responsive to one-of the two distinct charges, conjunctively joined in the indictment, and its silence as to the other operates an acquittal thereof. State vs. May, 42 An. 82; Wharton’s Crim. Law, Sec. 3180.
Judgment affirmed.